Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 13, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-01000-CV



                   IN RE MARTIN J. GONZALES, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              Probate Court No. 4
                             Harris County, Texas
                         Trial Court Cause No. 433974

                         MEMORANDUM OPINION

      On December 18, 2014, relator Martin J. Gonzales filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Christine Butts, presiding judge of Probate Court No. 4 of Harris County, to vacate
her September 30, 2014 order appointing a temporary guardian over the person and
estate of the ward pending contest as void and all other orders that subsequently
rely on the validity of that order.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                                 PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.




                                        2